Citation Nr: 0805471	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  06-21 663A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for a neck and 
back disorder.

2.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for post-
traumatic stress disorder (PTSD).

3.  Entitlement to service connection for a right knee 
disorder.

4.  Entitlement to a rating in excess of 10 percent for the 
residuals of a left knee injury.

5.  Entitlement to a rating in excess of 10 percent for left 
knee arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1966 to March 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  Although the RO 
addressed the back, neck, and PTSD claims on the merits in 
the May 2006 statement of the case, the Board is required to 
determine whether new and material evidence has been 
presented when a claim has been previously disallowed based 
upon the same factual basis.  Barnett v. Brown, 83 F.3d 1380, 
1384 (Fed. Cir. 1996).  For this reason, the Board has listed 
the issues on the title page as whether new and material 
evidence has been submitted to reopen these claims for 
service connection.  The Board also notes that the veteran's 
appeal for an increased rating for his left knee disability 
is more appropriately addressed as two issues since a 
separate rating was awarded in the January 2005 rating 
decision.  

In July 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.  The veteran 
withdrew his appeal as to the issue of entitlement to service 
connection for a left elbow disorder at his personal hearing.  
The veteran waived additional agency of original jurisdiction 
review of evidence submitted at the hearing.

The issues of entitlement to service connection for a right 
knee disorder and entitlement to increased ratings for left 
knee disabilities are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision was 
obtained.

2.  A June 1978 rating decision denied reopening a claim for 
entitlement to service connection for arthritis of the neck 
and back; the veteran did not appeal.

3.  Evidence added to the record since the June 1978 rating 
decision as to the veteran's neck and back disability claim 
is either cumulative or redundant of the evidence of record 
or does not raise a reasonable possibility of substantiating 
the claim.

4.  A March 1991 rating decision denied entitlement to 
service connection for PTSD; the veteran submitted a notice 
of disagreement but did not perfect the appeal.

5.  Evidence added to the record since the March 1991 rating 
decision as to the veteran's PTSD claim is neither cumulative 
nor redundant of the evidence of record and raises a 
reasonable possibility of substantiating the claim.

6.  The evidence demonstrates the veteran has PTSD as a 
result of a verified stressor event during active service.




CONCLUSIONS OF LAW

1.  New and material evidence was not received and a claim of 
entitlement to service connection for neck and back disorders  
may not be reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007).

2.  New and material evidence was received and a claim for 
entitlement to service connection for PTSD is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

3.  PTSD was incurred as a result of active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court have been fulfilled 
by information provided to the veteran by correspondence 
dated in August 2004.  That letter notified the veteran of 
VA's responsibilities in obtaining information to assist in 
completing his claims, identified the veteran's duties in 
obtaining information and evidence to substantiate his 
claims, and requested that he send in any evidence in his 
possession that would support his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  In Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the Court also held that in 
order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  

A review of the August 2004 VCAA notice shows the veteran was 
informed, generally, of the basis for the denial in the prior 
decision concerning his neck and back disorders and provided 
notice that described what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  The notice requirements pertinent to the 
issues addressed in this decision have been met and all 
identified and authorized records relevant to the matter have 
been requested or obtained.  Further attempts to obtain 
additional evidence would be futile.  The Board finds the 
available medical evidence is sufficient for adequate 
determinations.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
the claims would not cause any prejudice to the appellant.

New and Material Evidence Claims
Laws and Regulations

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007). 

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

Neck and Back Disorders

In a June 1978 rating decision VA denied reopening a claim 
for entitlement to service connection for arthritis of the 
neck and back.  It was noted, in essence, that there was no 
evidence these disorders were incurred in service.  The 
veteran did not appeal and the decision became final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

The evidence of record at the time of the June 1978 rating 
decision included service treatment records with no evidence 
of complaint, treatment, or diagnosis for neck or back 
disorders.  In a May 1968 report of medical history the 
veteran complained of swollen or painful joints, but denied 
any arthritis or recurrent back pain.  The examiner noted the 
veteran had traumatic effusion of the left knee.  A May 1968 
separation examination revealed a normal clinical evaluation 
of the spine.  A May 1969 VA examination report shows the 
veteran complained of back pain.  The examiner noted the 
veteran reported intermittent aching in the neck with an 
onset since service.  An examination of the neck revealed no 
particular tenderness and relatively normal motion.  VA 
treatment records dated in February 1978 noted the veteran 
complained that his neck and back had bothered him since he 
was in Vietnam.  

In correspondence dated in August 2004 the veteran, in 
essence, requested that his claims for service connection for 
neck and back disorders be reopened.  The evidence added to 
the record since the June 1978 rating decision includes a VA 
examination report dated in July 1991 noting the veteran 
complained of neck and lower back aching and stiffness.  An 
examination of the cervical spine at that time revealed 
flexion, extension, and rotary movements were normal.  There 
was no evidence of tenderness, swelling or edema.  An 
examination of the thoracic and lumbar spines in flexion and 
extension revealed no abnormalities.  There was no evidence 
of tenderness, paravertebral muscle spasm, guarding, or 
edema.  Range of motion appeared to be normal.  X-rays of the 
lumbosacral spine revealed moderate hypertrophic spurring at 
L4, but it was the examiner's impression that there was no 
significant abnormality of the lumbosacral spine.  

In statements and personal hearing testimony the veteran 
asserted that he had current diagnoses of arthritis to the 
neck and back.  He stated that his neck and back disorders 
were incurred as a result of his duties filling sand bags 
during service in Vietnam.  

Based upon a comprehensive review, the Board finds the 
evidence added since the June 1978 rating decision as to the 
veteran's neck and back disability claim is either cumulative 
or redundant of the evidence of record or does not raise a 
reasonable possibility of substantiating the claim.  The 
basis of the prior denial of the claim was that there was no 
evidence these disorders were incurred in service.  The 
veteran's statements and the additional medical reports 
received do not raise a reasonable possibility of 
substantiating the claim as to this matter.  As the 
information provided in support of the application to reopen 
the claim does not include new and material evidence, this 
appeal must be denied.

PTSD

In a March 1991 rating decision VA denied entitlement to 
service connection for PTSD.  It was noted, in essence, that 
the evidence included no awards indicative of combat and that 
the veteran had not submitted sufficient information of a 
stressor that could be verified.  The veteran did not appeal 
and the decision became final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2007).

The evidence of record at the time of the March 1991 rating 
decision included service records showing the veteran served 
in the Republic of Vietnam, VA hospital records dated in 
March 1978 showing he was treated for depressive neurosis, 
passive dependent personality, and alcoholism, and a January 
1991 VA examination which included a diagnosis of mild to 
moderate, chronic PTSD.  

In correspondence dated in August 2004 the veteran requested 
that his claim for entitlement to service connection for PTSD 
be reopened.  Evidence added to the record since the March 
1991 rating decision includes VA and private treatment 
records providing diagnoses of PTSD, the veteran's statements 
describing traumatic events during service in Vietnam, copies 
of correspondence the veteran sent home during active 
service, statements in support of the claim from the 
veteran's present spouse and a former spouse, and copies of 
information obtained from internet sources.  A July 2004 VA 
treatment report summarized the reported PTSD stressors and 
found the veteran met the criteria for a diagnosis of PTSD 
that seemed to be related to his trauma exposure during 
military service.

Based upon a comprehensive review, the Board finds the 
evidence added since the March 1991 rating decision as to the 
veteran's PTSD claim is neither cumulative nor redundant of 
the evidence of record and raises a reasonable possibility of 
substantiating the claim.  Therefore, the claim is reopened.  
The Board notes that the claim was adjudicated on the merits 
in a May 2006 statement of the case and the veteran is not 
prejudiced by an appellate determination on the merits.  

PTSD Service Connection Determination
Factual Background

Records show the veteran served in the Republic of Vietnam 
from March 16, 1967, to March 15, 1968.  His principal duties 
were reported as radio telephone operator initially with the 
25th Medical Battalion of the 25th Infantry Division and after 
August 1967 with the 125th Signal Battalion of the 25th 
Infantry Division.  Service treatment records are negative 
for complaint, treatment, or diagnosis of a psychiatric 
disorder.  

VA hospital records dated in March 1978 show the veteran was 
treated for depressive neurosis, passive dependent 
personality, and alcoholism.  It was noted that he stated his 
emotional problems began in Vietnam where he was disturbed by 
the things he witnessed.  He reported he had been a radio 
telephone operator in a "dust off" unit for six months and 
that he responded to this pressure by drinking heavily.  

In correspondence dated in December 1990 the veteran 
requested entitlement to service connection for PTSD.  He 
stated that during service in Vietnam they received mortar 
fire almost every night at the base at Cu Chi.  He stated he 
had friends who were killed and that he had witnessed other 
servicemen fatally wounded.  He reported that while he was 
assigned to the 25th Medical Battalion he had been to exposed 
to the wounded and dead and that after transferring to the 
125th Signal Battalion he had been sent into the field to set 
up and maintain radio equipment where he was exposed to 
additional enemy attacks.  He stated that an officer that he 
liked, a captain, had been killed when a rocket hit his tent.  
He described the events during the Tet Offensive in 1968, 
just before he left Vietnam, as being very traumatic.

VA examination in January 1991 noted the veteran's PTSD 
stressor included one year in Vietnam.  It was also noted 
that he claimed to have many bad dreams, nightmares, night 
sweats, and flashbacks.  He stated that he could not sleep at 
night, that he avoided contact with others, that he had 
memory and concentration problems, that he had diminished 
interests and restricted feelings about others, and that he 
had experienced many periods of depression since service.  
The examiner noted that he reported he had sleep disturbance 
and a short fuse with anger which had happened more often 
when he used to drink a lot.  He had quit drinking two years 
earlier.  It was noted he tended to be hypervigilant and had 
some startle responses.  The duration of his symptoms was 
more than one year.  The diagnoses included mild to moderate, 
chronic PTSD and a history of past alcohol abuse.  

At a personal hearing in June 1991 the veteran testified that 
during his first six months in Vietnam his duties included 
taking calls from the field as a medical evacuation operator 
and helping the patients in his spare time.  He stated that 
he had helped unload the wounded from the helicopters.  He 
reported that his base at Cu Chi received mortar fire almost 
every night and that quite a few had hit in his area.  He 
recalled an incident when an open bunker was hit and three 
servicemen were killed.  He stated he could not remember 
their names.  He stated that a fellow serviceman whose last 
name was Silva died as a result of shrapnel wounds received 
in a mortar attack.  He stated that there had been a lot of 
rocket and mortar attacks and ground assaults during the 1968 
Tet Offensive.  He reported that after he was assigned to the 
125th Signal Battalion he had gone to a rubber plantation 
with the 5th Special Forces where they were attacked by enemy 
forces.  

VA treatment records dated in July 2004 show the veteran 
reported a history of trauma in Vietnam including having 
helped unload the wounded and dead at the base at Cu Chi, 
having witnessed the death of a serviceman hit by a mortar, 
having been exposed to mortar attacks often, having shot at 
the enemy, and having known an admired officer and a friend 
who were killed in action.  It was noted he reported a prior 
period of hospitalization for a "mental breakdown" in 1978 
and that he considered himself to be an alcoholic with no 
alcohol use since 1988.  He stated he had worked mostly in 
construction, but had not worked since 1985.  The examiner 
provided Axis I diagnoses of PTSD and depression and noted 
that the veteran appeared to meet the criteria for a 
diagnosis of PTSD which seemed to be related to military 
trauma exposure.  Subsequent records show the veteran 
participated in PTSD Supportive Group Therapy Sessions.  

At his personal hearing in July 2007 the veteran testified 
that while stationed at Cu Chi he was involved in efforts 
bringing the wounded in from the field and that a lieutenant 
he had known was killed in a mortar attack.  He reported he 
was presently attending PTSD group therapy.  In support of 
his claim he submitted additional handwritten statements 
reiterating his claim of having experienced traumatic events 
during service in Vietnam.  He provided copies of information 
obtained from internet research efforts involving events 
during the Vietnam War and provided letters he had written 
home from Vietnam to family members describing his 
activities.  In letters to his brother dated from March 1967 
to February 1968 he reported his base was hit by mortar and 
described events involving enemy attacks.  His spouse 
provided a statement describing his present symptoms and 
recalling his reaction at the funeral of a cousin who had 
served in Vietnam.  A former spouse provided a statement 
providing information as to changes in his personality after 
he returned from Vietnam.  

A July 2007 private psychiatric evaluation report noted the 
veteran reported a long history of PTSD dating back to his 
time in Vietnam.  He related having experienced several 
traumatic events in Vietnam including moving dead bodies 
around and an incident in a rocket attack involving a 
decapitation.  The diagnoses included chronic PTSD and 
recurrent, severe major depressive disorder.  In 
correspondence dated in July 2007 a licensed clinical social 
worker noted the veteran had attended a PTSD group since 
February 2007 and that he reported having handled bodies of 
the dead and wounded and having several friends killed in 
combat.  A diagnosis of PTSD was provided.

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).  

For PTSD claims VA law provides that service connection 
"requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. . . ."  38 C.F.R. 
§ 3.304(f) (2007).  Section 4.125(a) of 38 C.F.R. 
incorporates the 4th edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) as the governing criteria for diagnosing 
PTSD.  

The Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  In Cohen v. Brown, 10 
Vet. App. 128 (1997), the Court held that VA had adopted the 
4th edition of the DSM-IV and noted that the major effect was 
that the criteria changed from an objective "would evoke ... 
in almost anyone" standard in assessing whether a stressor 
is sufficient to trigger PTSD to a subjective standard 
requiring exposure to a traumatic event and response 
involving intense fear, helplessness, or horror.  The Court 
further held the sufficiency of a stressor was now a clinical 
determination for an examining mental health professional.  
Id. at 140, 141.

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the Court 
held that a veteran need not corroborate his actual physical 
proximity to (or firsthand experience with) and personal 
participation in rocket attacks while stationed in Vietnam.  
See also Suozzi v. Brown, 10 Vet. App. 307 (1997) (holding 
that "corroboration of every detail [of a claimed stressor] 
including the appellant's personal participation" is not 
required; rather an appellant only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure).

Based upon the evidence of record, the Board finds that the 
veteran's has PTSD as a result of a verified stressor event 
during active service.  Although specific traumatic events 
have not been verified by the service department and the 
veteran's service records include no indication of combat, 
the Board finds the circumstances of the veteran's service 
are consistent with the reported stressors of having been 
exposed to wounded and dying servicemen and having been 
exposed to enemy attacks on his base.  The copies of the 
letters he sent home from Vietnam are also considered to be 
credible and supportive of his claim.  The medical evidence 
of record clearly demonstrates the veteran's PTSD was 
incurred as a result of trauma during military service in 
Vietnam.  Therefore, the Board finds entitlement to service 
connection is warranted.


ORDER

New and material evidence was not received to reopen a claim 
for entitlement to service connection for neck and back 
disorders; the appeal is denied.

New and material evidence was received to reopen a claim for 
entitlement to service connection for PTSD; entitlement to 
service connection for PTSD is granted.


REMAND

As noted above, the veteran was notified of the VCAA duties 
to assist and of the information and evidence necessary to 
substantiate his claims by correspondence during the course 
of this appeal.  An additional VCAA notice as to all elements 
of the claims was provided in March 2006.  The Board notes, 
however, that in light of the development requested in this 
remand that the veteran should be provided an additional VCAA 
notice as to his left knee disability increased rating claim.  
See Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. 
January 30, 2008).  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  VA has a duty to 
assist the veteran which includes conducting a thorough and 
contemporaneous medical examination.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).

In this case, the veteran contends that he has arthritis to 
the right knee as a result of having to compensate for his 
service-connected left knee disability.  He stated that his 
doctors had indicated he would eventually begin to develop 
problems in the right knee, but that he had not had X-rays or 
any other testing.  The Board notes this issue was not 
addressed by VA examination.  A VA examination in December 
2004 conducted without review of the claims file noted the 
veteran complained of progressive left knee pain and that he 
used a cane for ambulation.  Range of motion studies revealed 
a lack of 10 degrees from full extension and flexion only to 
120 degrees.  It was noted that the veteran had subjective 
complaints of pain during the exercises.  The Board notes the 
examiner found the veteran had incurred an increase in pain 
and disability, but failed to identify objective evidence of 
any additional functional loss due to pain on use or due to 
flare-ups.  Therefore, further development is required prior 
to appellate review.



Accordingly, the case is REMANDED for the following action:

1.  The veteran must be provided 
notification for his remaining increased 
rating claim including (1) that to 
substantiate his claim he must provide, 
or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on his 
employment and daily life, (2) generally 
of the diagnostic code criteria necessary 
for entitlement to a higher disability 
rating that would not be satisfied by 
demonstrating a noticeable worsening or 
increase in severity of the disability 
and the effect of that worsening has on 
his employment and daily life, (3) that 
if an increase in disability is found, a 
disability rating will be determined by 
applying relevant diagnostic codes, which 
typically provide for a range in severity 
of a particular disability from 0% to as 
much as 100% (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life, 
and (4) of examples of the types of 
medical and lay evidence that he may 
submit (or ask VA to obtain) that are 
relevant to establishing entitlement to 
increased compensation (such as competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer statements, 
job application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability).  

2.  The veteran should be scheduled for a 
VA orthopedic examination for opinions 
(1) as to whether there is a 50 percent 
probability or greater (as likely as not) 
that a present right knee disability was 
incurred or aggravated as a result of 
service or a service-connected disability 
and (2) as to the present nature and 
extent of his service-connected left knee 
disability.  Complete range of motion and 
X-ray studies must be provided with 
discussion as to any additional 
limitation of motion due to pain, 
weakness, fatigability, incoordination or 
pain on movement of a joint, including 
use during flare-ups.  

Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  Opinions should be provided 
based on the results of examination, a 
review of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

4.  After completion of the above and 
any additional development deemed 
necessary, the issues on appeal should 
be reviewed with consideration of all 
applicable laws and regulations.  If 
the benefits sought remain denied, the 
veteran should be furnished a 
supplemental statement of the case.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


